United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2517
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Javier Cazares-Saenz, also               *
known as Javier Cazzres-Saenz,           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 16, 2008
                                 Filed: June 24, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Javier Cazares-Saenz appeals the district court’s1 denial of his motion to
suppress all physical evidence seized and statements taken from him, arguing that
police officers illegally seized him and searched his motel room, and that his consents
to the search of his motel room and of his vehicle were not voluntary and did not


      1
        The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri, adopting the report and recommendations
of the Honorable John T. Maughmer, United States Magistrate Judge for the Western
District of Missouri.
purge the taint of the officers’ initial illegal acts. Having carefully reviewed the record
and considered Cazares-Saenz’s arguments, we find no basis for reversal. See United
States v. Esquivias, 416 F.3d 696, 699-700 (8th Cir. 2005) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                            -2-